DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 24-41 in the reply filed on 11/11/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 29, 34, 35, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, line 5, “the user” lacks antecedence.
In claim 26, line 10, “the carriage” lacks antecedence.
In claim 29, lines 2-3, “the three-dimensional imaging volume” lacks antecedence.
In claim 34, line 3, “the three-dimensional imaging volume” lacks antecedence.
In claim 35, line 2, it appears ‘a series of’ should be “the” to refer to the slices introduced in claim 29. Similarly, it appears “series of” in line 6 should be removed. In line 10, “slice” should be added after the first “image”.
In claim 39, “the ultrasound image”, “the position”, and “the patient” lack antecedence.
In claims 40 and 41, “the ultrasound image” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 25, 27-30, 32-39, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US Pub 2013/0195313) in view of Harhen (US Pub 2012/0259209 -cited by applicant).
Re claim 24:Gauthier discloses a method of operating an ultrasound imaging system, comprising:
acquiring a position of a first tracking element associated with an interventional medical device [0022; see the needle 13 with EM tracker];
acquiring a position associated with an ultrasound probe [0026; see determination of imaging plane 8];
determining an ultrasound imaging plane position of the ultrasound probe [0027; see determination of imaging plane 9];
determining an offset distance between the position of first tracking element of the interventional medical device and the ultrasound plane position [0023, see the determined distance between the needle tip and the imaging plane 9]; and
driving an ultrasound transducer mechanism to position an active ultrasound transducer array of the ultrasound probe at a determined point of convergence as defined by the offset distance [0020, 0033; see that the transducer is driven for providing ultrasound signals and wherein the transducer includes an active array that is alternatively implemented by using a mechanical transducer].
Gauthier discloses all features but do not disclose a second tracking element of the ultrasound probe. However, Harhen teaches of a method for ultrasound guidance of an interventional device wherein the ultrasound probe 10 includes a second tracking element 15 [0018; with the position sensor mounted on the probe]. It would have been obvious to the skilled artisan to modify Gauthier, to include the second tracking element as taught by Harhen, in order to permit determination of both the transducer and the interventional device.
Re claim 25: Gauthier discloses the first tracking element being associated with a distal tip of the interventional medical device [0022; see the EM tracker at the distal tip], the method comprising:
determining whether the distal tip of the interventional medical device is presently located outside a three-dimensional imaging volume defined by the ultrasound probe (Fig 1a; see the transducer (probe) 2 and 3D volume encompassing ultrasound planes 8, 9 wherein determination of the tip position includes determining whether the tip is outside the 3D volume); and
generating a visual prompt to prompt the user to move a head portion of the ultrasound probe in a particular direction to a general location such that the distal tip of the interventional medical device resides in the three-dimensional imaging volume of the ultrasound probe [0027, 0033; see that the transducer 3 is positioned/tilted mechanically to a general location such that the tip is within the 3D volume].
Re claim 27: Gauthier discloses the transducer mechanism includes a two-dimensional ultrasound transducer array having a plurality of columns and a plurality of rows of ultrasound transducer elements arranged in a matrix pattern, wherein one row of the plurality of rows of discrete ultrasound transducer elements is selected as the active ultrasound transducer array based on the offset distance to position the active ultrasound transducer array at the point of convergence [0020; see transducer 2 being a 2D matrix array wherein each element is driven accordingly].
Re claim 28: Gauthier discloses the interventional device is at least a needle [0021; see the needle].
Re claim 29: Gauthier discloses scanning the active ultrasound transducer array over at least a portion of the three-dimensional imaging volume; and repeatedly actuating the active ultrasound transducer array during the scanning to generate a plurality of sequential two-dimensional ultrasound data slices which are combined to form three-dimensional ultrasound volumetric data from which a three-dimensional ultrasound image is generated [0019; see the two imaging planes combined in a 3D view].
Re claim 30: Gauthier discloses operating the active ultrasound transducer array to generate multiple sets of ultrasound image data corresponding to a particular location; and summing the multiple sets of ultrasound image data to generate composite ultrasound image data [0019; see the planes that are acquired and reconstructed/combined to generate a composite image data set].
Re claim 32: Gauthier discloses defining a desired image plane in the three-dimensional ultrasound volumetric data; and generating at least one synthetic scan plane corresponding to the desired image plane [0027, 0029; see the imaging plane 9 that is obtained and see the synthetic C-planes].
Re claim 33: Gauthier discloses the desired image plane is one of a coronal scan plane and an axial scan plane [0002; see the frontal, sagittal, or oblique images that include the coronal or axial plane].
Re claim 34: Gauthier discloses determining a region of interest in the three-dimensional ultrasound volumetric data defining the three-dimensional imaging volume; and reducing the scan range of the active ultrasound transducer array of the ultrasound transducer mechanism for acquisition of subsequent three-dimensional ultrasound volumetric data at the region of interest from that of the scan range of the previous scan [0019, figure 2; see the two imaging planes combined in a 3D view wherein the acquisition of subsequent scans have a reduced range as the needle is closer to the plane].
Re claim 35: Gauthier discloses generating a first two-dimensional ultrasound image slice from a series of two- dimensional ultrasound image slices in the three-dimensional ultrasound volumetric data, the first two-dimensional ultrasound image slice including a particular region of interest, the first two-dimensional ultrasound image slice lying in a first imaging plane different from that of the imaging plane of the series of two-dimensional ultrasound image slices (Figure 1a; see the first and second image planes 8, 9); and
providing at least one slice selection slider configured to provide a sequential parallel variation from the first two-dimensional ultrasound image slice to manually select a second two- dimensional ultrasound image slice parallel to the first two-dimensional ultrasound image, wherein the second two-dimensional ultrasound image slice lies on either side of the first two- dimensional ultrasound image slice [0026; see that the user aligns/moves the image plane along the shaft of the needle via a slider selector feature].
Re claim 36: Gauthier discloses the particular region of interest includes the distal tip of the interventional medical device [0026; see the image that includes the distal tip].
Re claims 37, 38: Gauthier discloses at least one slice selection slider includes a sagittal or coronal slice selection slider and the first imaging plane is a sagittal or coronal plane [0002; see the frontal, sagittal, or oblique images that include the coronal or axial plane and see 0026; see that the user aligns/moves the image plane along the shaft of the needle via a slider selector feature].
Re claims 40, 41: Gauthier discloses the ultrasound image is a two- or three-dimensional ultrasound image [0019, 0020; see the two imaging planes combined in a 3D view and see the 2D images].

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US Pub 2013/0195313) in view of Harhen (US Pub 2012/0259209 -cited by applicant), as applied to claim 24, in view of Lazebnik et al (US Pub 2011/0125022 -cited by applicant).
Re claim 26: Gauthier/Harhen discloses all features except wherein the ultrasound transducer mechanism includes: a motion unit arranged to perform linear movement and configured to effect rotational-to- linear translation conversion;
a one-dimensional ultrasound transducer array as the active ultrasound transducer array, the one-dimensional ultrasound transducer array being connected to the motion unit for movement in unison with the motion unit; and
the motion unit including a stepper motor having a rotatable shaft rotated by a rotational amount corresponding to the offset distance, the rotatable shaft being drivably coupled to the carriage, wherein the carriage converts a rotation of the rotatable shaft of the stepper motor to a translation of the one-dimensional ultrasound transducer array to position the one-dimensional ultrasound transducer array at the determined point of convergence.
However, Lazebnik teaches of an ultrasound transducer mechanism includes: a motion unit arranged to perform linear movement and configured to effect rotational-to- linear translation conversion [0038, figure 2; wherein the transducer translates and rotates on a carriage device];
a one-dimensional ultrasound transducer array as the active ultrasound transducer array, the one-dimensional ultrasound transducer array being connected to the motion unit for movement in unison with the motion unit [0022; wherein the transducer includes linear arrays]; and
the motion unit including a stepper motor having a rotatable shaft rotated by a rotational amount corresponding to the offset distance, the rotatable shaft being drivably coupled to the carriage, wherein the carriage converts a rotation of the rotatable shaft of the stepper motor to a translation of the one-dimensional ultrasound transducer array to position the one-dimensional ultrasound transducer array at the determined point of convergence [0089; wherein a stepper motor is part of the support structure to position the transducer at a desired location]. It would have been obvious to modify Gauthier/Harhen, as taught by Lazebnik, in order to efficiently position the transducer during a procedure.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US Pub 2013/0195313) in view of Harhen (US Pub 2012/0259209 -cited by applicant), as applied to claim 24, in view of Caluser et al (WO 2014/099825 -cited by applicant).
Re claim 31: Gauthier/Harhen disclose all features except
attaching a third tracking element to a patient;
energizing the third tracking element with an EM field to generate six-axis patient location data; and
adjusting a position of the active ultrasound transducer array of the ultrasound transducer mechanism of the ultrasound probe in response to any motion of the patient.
However, Caluser teaches attaching a third tracking element to a patient; energizing the third tracking element with an EM field to generate six-axis patient location data; and adjusting a position of the active ultrasound transducer array of the ultrasound transducer mechanism of the ultrasound probe in response to any motion of the patient (pg 19, line 2-pg 20, line 5; where a sensor is coupled to the probe and another sensor is coupled to the anatomical reference, in order to allow positioning relative to the body. It would have been obvious to the skilled artisan to modify Gauthier/Harhen, to include the third tracker as taught by Caluser, to allow for more accurate positioning.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US Pub 2013/0195313) in view of Harhen (US Pub 2012/0259209 -cited by applicant), as applied to claim 24, in view of Oakley et al (US 5,335,663 -cited by applicant).
Re claim 39: Gauthier/Harhen all features except for adjusting an orientation of the ultrasound image that is displayed on a display screen such that a vertical top of acquired ultrasound image data is always rendered as “up” on the display screen relative to the position of the patient, and regardless of the actual orientation of the ultrasound probe relative to the patient. However, Oakley teaches that a processor adjusts an orientation of the ultrasound image that is displayed on a display screen such that a vertical top of acquired ultrasound image data is always rendered as “up” on the display screen relative to the position of the patient, and regardless of the actual orientation of the ultrasound probe relative to the patient (col 10, line 50-col 11, line 2; wherein a reference point is set to designate a vertical top “up” rendering of the slice). It would have been obvious to the skilled artisan to modify Gauthier/Harhen, to display the ultrasound data as taught by Oakley, in order to reduce the mental image translations an operator must make when the probe is moved (col 3, lines 15-18).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,307. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘307 features an ultrasound system including a interventional device with a first tracker, an ultrasound probe with a second tracker, and a processor to calculate an offset distance between the position of the first tracker and the ultrasound plane position to generate a positioning signal based on the offset distance. ‘307 also features a motion unit with a stepper motor as well as displaying the vertical top of the 3D environment as “up” on the display screen. While the claims of ‘307 are drawn to a system with additional structural components, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793